Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the upright ribs" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weeks U.S. Patent No. 4,475,648.
Claim 1, Weeks teaches a conveyor belt system C comprising: a conveyor belt B; a first roller TR; a second roller RR, wherein the conveyor belt B extends between the first roller TR and the second roller RR so that the conveyor belt B has a transport side at TR and a return side at RR; and a frame F for positioning the conveyor belt B, wherein the frame F has at least two upright walls 16 at a position of opposite transverse ends, the two upright walls 16 being formed such that, at a position of the return side at RR, the return side at RR falls within the two upright walls 16 and that, at a position of the transport side at TR, the transport side at TR protrudes to a position outside the upright walls 16 on either sides Fig. 2,4.
Claim 4, Weeks teaches the transport side at TR of the conveyor belt B is supported at least at the position of the two transverse ends by a support surface element 90 which extends to the position outside the upright walls 16 Fig. 4.
Claim 5, Weeks teaches the support surface element 90 forms part of the frame F.
Claim 10, Weeks teaches the two upright walls 16 are formed such that the return side at RR of the conveyor belt B is wholly enclosed by the upright walls 16 Fig. 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks U.S. Patent No. 4,475,648in view of Kahrger U.S. Patent No. 10.486.910.
Claim 6, Weeks does not teach as Kahrger teaches the support surface element 7 extends over substantially the whole transport side Fig. 1 C3 L1-20. It would be obvious to one of ordinary skill to use the support of Kahrger into the invention of Weeks to provide additional stability and protection of the transport.
Claim 7, Weeks does not teach as Kahrger teaches the support surface element 7 extends over substantially the whole width of the conveyor belt Fig. 1. It would be obvious to one of ordinary skill to use the support of Kahrger into the invention of Weeks to provide additional stability and protection of the transport.
Claim 8, Weeks does not teach as Kahrger teaches a guard 7 is provided in order to shield the transport side protruding to the position outside the upright walls 9 on either sides from a surrounding area Fig. 1. It would be obvious to one of ordinary skill to use the guard of Kahrger into the invention of Weeks to provide additional stability and protection of the transport.
Claim 9, Weeks does not teach as Kahrger teaches the guard 7 is removable C3 L55-60. It would be obvious to one of ordinary skill to use the support of Kahrger into the invention of Weeks to provide additional stability and protection of the transport.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks U.S. Patent No. 4,475,648 in view of Kahrger U.S. Patent No. 10,486,910 in view of Specht U.S. Patent No. 3,915,275.
12, Weeks does not teach as Specht teaches the frame 12 has at the position of the two transverse ends Fig. 1 and at least at the position of the transport side a further groove 20 parallel to the groove, such that the parallel ribs 48 are received in the groove 20 and the further groove. It would be obvious to one of ordinary skill to use the support configuration of Specht into the invention of Weeks for additional support of the transport.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Weeks U.S. Patent No. 4,475,648 in view of Specht U.S. Patent No. 3,915,275.
Claim 13, Weeks teaches the frame F has at the position of the return side at RR a further support surface element 52 at least at the position of the two transverse ends of the conveyor belt B, but does not teach as Specht teaches which further support surface element 12 has at least one return groove 20 for the upright ribs 48. It would be obvious to one of ordinary skill to use the support configuration of Specht into the invention of Weeks for additional support of the transport.
Allowable Subject Matter
Claims 2-3, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS